Exhibit 10.2

 

SEPARATION/CONSULTING AGREEMENT
AND GENERAL RELEASE

 

THIS SEPARATION/CONSULTING AGREEMENT AND GENERAL RELEASE dated as of
November 21, 2008 (this “Agreement”) is entered into by David A. Karlin
(“Karlin”) and Poniard Pharmaceuticals, Inc. (“Poniard”).

 


RECITALS


 

A.                                   Karlin has been employed by Poniard and, on
the date of this Agreement, has received notice from Poniard that his employment
relationship with Poniard will terminate effective on the date hereof.

 

B.                                     Karlin and Poniard wish to enter into an
agreement to clarify and resolve any disputes that may exist between them
arising out of the employment relationship and its termination, and any
continuing obligations of the parties to one another following the end of the
employment relationship.  Poniard has on this date notified Karlin that it has
determined that it no longer requires the services of Karlin as an officer and
employee of Poniard.

 

C.                                     Poniard wishes to engage Karlin, and
Karlin wishes to be engaged by Poniard, as a consultant on the terms and
conditions set forth herein.

 

D.                                    Poniard has advised Karlin of his right to
take up to twenty-one (21) days to consider its severance offer and to consult
an attorney prior to signing this Agreement if he so chooses.  Karlin has either
consulted an attorney of his choice or voluntarily elected not to consult legal
counsel, and understands that he is waiving all potential claims against
Poniard.

 

E.                                      This Agreement is not and should not be
construed as an admission or statement by either party that it or any other
party has acted wrongfully or unlawfully.  Both parties expressly deny any
wrongful or unlawful action.

 


AGREEMENTS


 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:

 


1.                                        EMPLOYMENT AND DUTIES AS OFFICER: 
ENDING DATES AND RESPONSIBILITIES


 

Karlin’s employment and service as an officer with Poniard will terminate
effective on the date hereof (the “Termination Date”).  Following the
Termination Date, Karlin will have no further employment duties or
responsibilities to Poniard.  Karlin agrees that Poniard may assign him such
duties, if any, as it deems appropriate through the Termination Date.

 

--------------------------------------------------------------------------------


 


2.                                        CHARACTERIZATION OF TERMINATION


 

Karlin and Poniard agree that for all future purposes they will characterize his
termination of employment as involuntary for reasons other than misconduct or
cause.

 


3.                                        SEPARATION BENEFITS


 

(a)           Following Karlin’s termination of employment, and in accordance
with California law, Poniard will pay Karlin for his employment through the
Termination Date (i) his current salary and (ii) an amount in respect of accrued
but unused vacation leave of Eighty-Nine 55/100 (89.55) hours in the amount of
Twelve Thousand Seven Hundred Seventy-Three 20/100 Dollars ($12,773.20), which
constitute “Accrued Obligations” under Section 5.1(a) of the Severance Agreement
(as defined in Section 7 hereof).  In addition, Poniard will pay Karlin the
following amounts as severance:  (A) the amount due under Section 5.1(c) the
Severance Agreement (which is an aggregate of Two Hundred Twenty-Two Thousand
Five Hundred Dollars ($222,500.00)), which shall be paid through the remainder
of 2008 as provided in Section 5.5 of the Severance Agreement and any remaining
unpaid amount as of December 31, 2008 shall be paid in a lump sum at the end of
the first pay period of Poniard in January, 2009, and (B) Seventy-Four Thousand
One Hundred Seventy-One Dollars ($74,171.00), which represents the full amount
of a bonus that he could have been eligible to receive for 2008 and which shall
be paid at the end of the first pay period of Poniard in January, 2009.  Such
severance amounts shall be subject to applicable tax withholding and to setoff
against any amounts owed by Karlin to Poniard as of the payment date.

 

(b)           Poniard will pay Karlin for health insurance benefits in
accordance with and subject to the terms of Section 5.1(b) of the Severance
Agreement.

 


4.                                        CONSULTING AGREEMENT


 

(a)           Karlin will provide Poniard with consulting services for a period
of six (6) months from the Termination Date in accordance with the terms set
forth in Exhibit A attached hereto, which the parties are executing
simultaneously with the execution of this Agreement and which shall be effective
upon the Effective Date as defined in Section 11 of this Agreement (the
“Consulting Agreement”).  At Poniard’s election given in writing prior to
expiration, the term of the Consulting Agreement may have be extended for an
additional six (6) months.  KARLIN CONFIRMS THAT HE HAS READ, FULLY UNDERSTANDS
AND AGREES TO BE BOUND BY THE TERMS OF EXHIBIT A.

 

(b)           Poniard may terminate the Consulting Agreement early upon fifteen
(15) days written notice to Karlin in the event that Karlin breaches any
provision of this Agreement or the Consulting Agreement and such breach is not
cured during such fifteen (15) day period.  Such termination shall be deemed
termination for “cause” under the Poniard Pharmaceuticals, Inc. Amended and
Restated 2004 Incentive Compensation Plan (the “Plan”).

 

(c)           Karlin and Poniard understand and hereby acknowledge that nothing
in this

 

2

--------------------------------------------------------------------------------


 

Agreement shall be construed to create any relationship other than that of an
independent contractor relationship.  Karlin is not an agent, employee, officer
or trustee of Poniard, and is not entitled to the benefits provided by Poniard
to its agents, employees, officers or trustees, except as may be expressly
provided herein.  Karlin does not have any authority to, and will not, create or
assume any obligation, express or implied, on behalf of Poniard.  Karlin
understands that he is solely responsible for all taxes, withholdings, and any
other statutory or contractual obligations of any sort.  Karlin agrees to
indemnify and hold Poniard harmless from any and all claims, damages,
liabilities, attorneys’ fees and expenses on account of a claimed failure by
Karlin to satisfy any such obligations.  Poniard may, during the term of this
Agreement, engage other independent contractors to perform consultant services. 
Poniard will retain no control over the methods by which Karlin performs his
services.

 


5.                                        STOCK OPTIONS


 

(a)           Karlin was granted stock options under the Plan by Poniard as set
forth in Exhibit B attached hereto (the “Options”).  Karlin shall not be
eligible for the grant of any other stock options from Poniard.  The Options
shall continue to vest in accordance with their original terms and the terms of
the Plan during the term of the Consulting Agreement, including accelerated
vesting under certain conditions set forth in Section 10.2 of the Plan and
without adjustment to the vesting schedule permitted by the last sentence of
Section 6.2 of the Plan for a reduction in hours of service.  Those Options that
have “cliff vesting” shall be accelerated in vesting by the same percentage that
“cliff vesting” options held by executive officers of Poniard are accelerated in
vesting for the achievement of 2008 corporate goals (accelerated vesting cannot
exceed more twenty-five percent (25%) of the total amount of the “cliff vesting”
option).  The Options will also accelerate in vesting in the event that a
“Change of Control Date” (as defined in the Control Agreement, as defined below)
occurs during the term of the Consulting Agreement.

 

(b)           It is recognized that Karlin’s “Termination of Service” under the
Plan will occur when Karlin’s obligation to provide consulting services under
the Consulting Agreement terminates.  Upon Karlin’s Termination of Service for
reasons other than Cause, Retirement, Total Disability or death and
notwithstanding Section 6.5(b)(i) of the Plan, the Options may be exercised
until the earliest of: (i) thirty (30) days after Poniard receives approval from
the FDA of its NDA for Picoplatin; (ii) twenty-four (24) months after Karlin’s
Termination of Service; and (iii) the Option Expiration Date (as defined in the
Plan) for the Options.

 

(c)           Except as provided herein, Karlin will be able to exercise the
Options to the extent such Options are vested and exercisable in accordance with
their original terms and the Plan.  By changing the nature of Karlin’s
relationship with Poniard from an employment relationship to a consulting
relationship, Karlin acknowledges, understands and agrees that all incentive
stock options granted to him will become non-qualified stock options, effective
three (3) months after the Termination Date.  Karlin agrees to pay all
applicable withholding tax obligations at the time of exercise of the Options. 
Except as provided herein, the original terms of the Options shall remain in
force.

 

3

--------------------------------------------------------------------------------


 


6.                                        VALID CONSIDERATION


 

Karlin and Poniard agree that the additional benefits provided by Poniard to
Karlin described in Sections 3(a)(B), 4 and 5 is not required by Poniard
policies or procedures or by any contractual obligation of Poniard, and is
offered by Poniard solely as consideration for this Agreement.

 


7.                                        REAFFIRMATION OR TERMINATION OF
OBLIGATIONS


 

Karlin acknowledges his obligations under the NeoRx Corporation Invention and
Proprietary Information Agreement, in the form attached as Exhibit C (“Invention
Agreement”), that applies to the entire period of Karlin’s employment with
Poniard and that survives the execution of this Agreement.  (Poniard was
formerly known as NeoRx Corporation.)  The parties expressly acknowledge and
reaffirm their respective obligations under the Nondisclosure and Return of
Materials terms contained in Section 7.1 and Section 7.2 of the Amended and
Restated Key Executive Severance Agreement, dated March 3, 2008, between Poniard
and Karlin, a copy of which is attached as Exhibit D (“Severance Agreement”). 
Except for Section 7.1 and Section 7.2 that survive, the Severance Agreement
shall terminate as of the Termination Date.  The Amended and Restated Change of
Control Agreement (VP), dated as of March 3, 2008, between Poniard and Karlin, a
copy of which is attached as Exhibit E (“Control Agreement”), shall terminate as
of the Termination Date.

 


8.                                        CONFIDENTIALITY OF SEPARATION
AGREEMENT


 

Karlin agrees that, except as otherwise provided by law, he will keep the terms
of this Agreement completely confidential, and that he will not disclose any
information concerning this Agreement or its terms to anyone other than his
immediate family, legal counsel, and/or financial advisors, who will be informed
of and bound by this confidentiality clause, provided that Karlin may advise
prospective employers of the continuing non-disclosure and consulting
obligations owed by Karlin to Poniard.

 


9.                                        GENERAL RELEASE OF CLAIMS


 

Karlin expressly waives any claims against Poniard and releases Poniard
(including its officers, directors, stockholders, managers, employees, agents
and representatives) from any claims that he may have in any way connected with
his employment with Poniard and the termination thereof.  It is understood that
this release includes, but is not limited to, any claims for wages, bonuses,
employment benefits, or damages of any kind whatsoever, arising out of any
contracts, express or implied, any covenant of good faith and fair dealing,
express or implied, any theory of wrongful discharge, any legal restriction on
Poniard’s right to terminate employment, or any federal, state or other
governmental statute or ordinance, including, without limitation, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1866, the Federal Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the
Washington Law Against Discrimination, the California Fair Employment and
Housing Act, the Federal Fair Labor Standards Act and the California Labor Code
(to the degree such

 

4

--------------------------------------------------------------------------------


 

release is allowed by law), or any other legal limitation on the employment
relationship.

 

It is the intention of Karlin and Poniard that this Agreement is a General
Release which shall be effective as a bar to each and every claim, demand, or
cause of action it releases.  Karlin recognizes that he may have some claim,
demand, or cause of action against Poniard of which Karlin is totally unaware
and unsuspecting, which Karlin is giving up by execution of the General
Release.  It is the intention of Karlin in executing this Agreement that it will
deprive Karlin of each such claim, demand or cause of action and prevent Karlin
from asserting it against Poniard. In furtherance of this intention, Karlin
expressly waives any rights or benefits conferred by the provisions of section
1542 of the Civil Code of the State of California, which provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Karlin represents that he has not filed any complaints, charges or lawsuits
against Poniard with any governmental agency or any court, and agrees that he
will not initiate, assist or encourage any such actions.

 

This waiver and release shall not waive or release claims where the events in
dispute first arise after execution of this Agreement, nor shall it preclude
Karlin from filing a lawsuit for the exclusive purpose of enforcing his rights
under this Agreement.

 


10.                                 MUTUAL NONDISPARAGEMENT


 

Karlin and Poniard agree to mutually refrain from disparaging the other.

 


11.                                 REVIEW AND REVOCATION PERIOD; EFFECTIVE DATE


 

Poniard has advised Karlin that he has up to twenty-one (21) days to review this
Agreement and consult legal counsel if he so chooses.  Karlin may revoke this
Agreement if he so chooses by providing notice of his decision to revoke the
Agreement to Poniard within seven (7) days following the date he signs this
Agreement.  This Agreement shall become effective and enforceable upon
expiration of this seven (7)-day revocation period (the “Effective Date”).

 


12.                                 SEVERABILITY


 

The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement shall
remain fully valid and enforceable to the maximum extent consistent with
applicable law.

 

5

--------------------------------------------------------------------------------


 


13.                                 KNOWING AND VOLUNTARY AGREEMENT


 

Karlin represents and agrees that he has read this Agreement, understands its
terms and the fact that it releases any claim he might have against Poniard and
its officers, directors, stockholders, managers, employees, agents and
representatives, understands that he has the right to consult counsel of choice
and has either done so or knowingly waived the right to do so, and enters into
this Agreement without duress or coercion from any source.

 


14.                                 ASSIGNMENT


 

This Agreement is personal to Karlin and shall not be assignable by Karlin;
however, in the event of Karlin’s death, this Agreement shall inure to the
benefit of Karlin’s estate as allowed by law.

 

Poniard shall assign to and require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all the
business and/or assets of Poniard to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that Poniard would be
required to perform it if no such succession had taken place.  As used in this
Agreement, Poniard shall mean Poniard Pharmaceuticals, Inc. and any affiliated
company or successor to its business and/or assets as aforesaid that assumes and
agrees to perform this Agreement by contract, operation of law or otherwise. 
All the terms and provisions of this Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

 


15.                                 ARBITRATION


 

Any controversies or claims, except as set out below, arising out of or relating
to this Agreement shall be fully and finally settled by arbitration in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect (the “AAA Rules”), conducted
by one arbitrator mutually agreed upon by Poniard and Karlin or chosen in
accordance with the AAA Rules.  The parties shall have the rights provided under
the AAA Rules, except that the parties shall have such rights to discovery as
would be permitted by the California Code of Civil Procedure, the arbitrator
shall render a written opinion, which shall be subject to review by the Superior
Court of the State of California, the arbitrator may award any relief that would
be available in the California Superior Court, and Employer will pay the
arbitrator’s fees and any other costs of arbitration that would not be borne by
Employee if Employee were a litigant in the California Superior Court.  The
prevailing party shall be entitled to costs, expenses, and reasonable attorneys’
fees (subject to the foregoing limitation on responsibility for payment of the
arbitrator’s fees and costs of arbitration), and judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Notwithstanding the above procedure, the parties may also seek
equitable relief in an appropriate court for violation of the terms of the
Invention Agreement, the Nondisclosure and Return of Materials sections of the
Severance Agreement, which are reaffirmed herein in Section 7 and the provisions
of Exhibit A.

 

6

--------------------------------------------------------------------------------


 


16.                                 ENTIRE AGREEMENT


 

This Agreement, together with the Invention Agreement and Consulting Agreement,
sets forth the entire understanding between Karlin and Poniard and supersedes
any prior agreements or understandings, express or implied, pertaining to the
terms of Karlin’s employment with Poniard and the termination of the employment
relationship, including, except as expressly reaffirmed herein, the Severance
Agreement and the Control Agreement.  Karlin acknowledges that in executing this
Agreement, he does not rely upon any representation or statement by any
representative of Poniard concerning the subject matter of this Agreement,
except as expressly set forth in the text of this Agreement.

 


17.                                 GOVERNING LAW; JURISDICTION AND VENUE


 

This Agreement will be governed by and interpreted in accordance with the laws
of the State of California, without regard to conflicts of law provisions.  In
the event of any court proceedings, the parties irrevocably consent and submit
to the jurisdiction of the federal and state courts of and located in San Mateo
County, California, with regard to any claims arising under or in connection
with this Agreement.

 

18.           WITHHOLDING

 

Poniard may deduct and withhold from the payments to be made to Karlin hereunder
any amounts required to be deducted and withheld by Poniard under the provisions
of any statute, law, regulation or ordinance now or hereafter enacted.

 

19.           CODE SECTION 409A

 

Poniard makes no representations or warranties to Karlin with respect to any
tax, economic or legal consequences of this Agreement or any payments or other
benefits provided hereunder, including without limitation under Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder (“Code Section 409A”), and no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
Code Section 409A from Karlin or any other individual to Poniard or any of its
affiliates.  Karlin, by executing this Agreement, shall be deemed to have waived
any claim against Poniard and its affiliates with respect to any such tax,
economic or legal consequences.  However, the parties intend that this Agreement
and the payments and other benefits provided hereunder be exempt from the
requirements of Code Section 409A to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4) or otherwise.  For purposes of Code Section 409A, each
payment provided for under Section 3 hereof shall be treated as a separate
payment.  To the extent Code Section 409A is applicable to this Agreement (and
such payments and benefits), the parties intend that this Agreement (and such
payments and benefits) comply with the deferral, payout and other limitations
and restrictions imposed under Code Section 409A.  Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions.  Without limiting the generality of the foregoing, and

 

7

--------------------------------------------------------------------------------


 

notwithstanding any other provision of this Agreement to the contrary, with
respect to any payments and benefits under this Agreement to which Code
Section 409A applies, all references in this Agreement to the termination of
Karlin’s employment are intended to mean Karlin’s “separation from service,”
within the meaning of Code Section 409A(a)(2)(A)(i).  In addition, if Karlin is
a “specified employee,” within the meaning of Code Section 409A(a)(2)(B)(i),
then to the extent necessary to avoid subjecting Karlin to the imposition of any
additional tax under Code Section 409A, amounts that would otherwise be payable
under this Agreement during the six-month period immediately following Karlin’s
“separation from service,” within the meaning of Code Section 409A(a)(2)(A)(i),
shall not be paid to Karlin during such period, but shall instead be accumulated
and paid to Karlin (or, in the event of Karlin’s death, Karlin’s estate) in a
lump sum on the first business day following the earlier of (a) the date that is
six months after Karlin’s separation from service or (b) Karlin’s death.

 


20.                                 COUNTERPARTS


 

This Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one agreement.

 

[Signature page follows.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.

 

 

Poniard Pharmaceuticals, Inc. 

 

 

 

 

 

 

 

 

/s/ Gerald McMahon

 

/s/ David A. Karlin

Gerald McMahon

 

David A. Karlin

Title: Chairman and Chief Executive

 

 

Officer

 

Dated:

November 21, 2008

 

 

 

Dated:

November 21, 2008

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT is made between Poniard Pharmaceuticals, Inc.
(hereinafter referred to as “Poniard”), with an address at 300 Elliott Avenue
West, Suite 500, Seattle, Washington 98119, and David A. Karlin (hereinafter
referred to as “Consultant”), with an address at 100 Yerba Santa Ave., Los
Altos, California 94022.

 

THE PARTIES AGREE AS FOLLOWS:

 

1.                             Effective Date.  This Agreement shall be
effective November 28, 2008, the “Effective Date” of the Separation/Consulting
Agreement and General Release between Poniard and Consultant dated November 21,
2008 by Consultant (the “Separation Agreement”).

 

2.                             Term.  The term of this Agreement shall be from
November 21, 2008, (the “Termination Date” set forth in the Separation
Agreement) through May 21, 2009 (six (6) months after the “Termination Date”). 
At Poniard’s election given in writing prior to expiration, the term of this
Agreement may have be extended for an additional six (6) months.  Consultant may
terminate this Agreement upon fifteen (15) days prior written notice to Poniard,
and Poniard may terminate this Agreement upon fifteen (15) days prior written
notice to Consultant in the event Consultant breaches any provision of the
Separation Agreement or this Agreement and such breach is not cured during such
fifteen (15) days.

 

3.                             General Purpose.  The general purpose of this
Agreement is to engage Consultant to provide consulting services with respect to
the clinical, pre-clinical and regulatory activities of Poniard.  Such services
shall be performed in conformance with professional standards for performing
services of a similar kind.  Consultant agrees to make himself available to
Poniard for consulting services up to a maximum of twenty-two (22) hours per
month in the performance of this Agreement.  Such services may be provided to
Poniard by telephone or at meetings convened at a mutually agreeable time and
place, or may be provided to others at Poniard’s request.  During the term of
this Agreement, Poniard shall have no obligation to provide Consultant with
office space, secretarial or other support, all of which will be provided by
Consultant at his own expense.

 

4.                             Compensation.  During the term of this Agreement,
Poniard shall pay Consultant the sum of Four Hundred Fifty Dollars ($450.00) per
hour once monthly upon receipt of an Invoice for the services directed to the
attention of Accounts Payable at Poniard.  The Invoice shall provide the date
and a brief description of the services rendered per day, and Poniard shall
provide payment for approved services within thirty days of receipt of such
Invoice.  In addition, Poniard shall reimburse Consultant for actual and
necessary out-of-pocket expenses incurred, where such expenses are necessary and
related to services rendered under this Agreement; such expenses should be
billed in the same Invoice submitted for services.  Consultant’s fees are,
however, subject to a maximum of Ten Thousand Dollars ($10,000.00) per month for
services, which maximum cannot be exceeded without the prior written approval of
Poniard before such services are rendered. In the event of early termination as
provided for in Paragraph 2 hereof, Consultant

 

--------------------------------------------------------------------------------


 

shall invoice (and Poniard shall pay) for services and expenses incurred through
the date that notice is received.

 

5.                             Independent Contractor.  The parties understand
and hereby acknowledge that nothing in this Agreement shall be construed to
create any relationship other than that of an independent contractor
relationship.  Consultant is not an agent, employee, officer or trustee of
Poniard, and Consultant is not authorized to transact business, enter into
agreements or otherwise make commitments on behalf of Poniard.  Poniard will not
pay or withhold federal, state or local income tax or other payroll tax of any
kind on behalf of Consultant.  Consultant is not eligible for, not entitled to,
and shall not participate in, any of Poniard’s pension, health or other benefit
plans.  Consultant is responsible for the payment of all required payroll taxes,
whether federal, state, or local in nature, including, but not limited to income
taxes, Social Security taxes, Federal Unemployment Compensation taxes, and any
other fees, charges, licenses, or payments required by law.  Consultant agrees,
consistent with Consultant’s status as an independent contractor, that
Consultant will not apply for unemployment compensation benefits in connection
with and based upon the termination of consulting services. Consultant
indemnifies Poniard and holds it harmless against any fines, payments, damages,
assessments, or attorney fees in the event a court or administrative agency
shall find that Consultant is an employee of Poniard.

 

Consultant represents that Consultant retains the rights to control the manner
in which the consulting services are performed and that Poniard is contracting
for specified accomplished tasks; that the consulting services are of a
different nature than the services normally performed by Poniard or that the
consulting services will be performed outside the Poniard facility; and that
Consultant is pursuing work in an independently established business of the same
nature as the consulting services.

 

6.                             Confidentiality.  All data, materials and
information submitted or made available to Consultant by Poniard or by any other
person or entity at the direction of Poniard, unless otherwise publicly
available, and all data, materials and information, and other work developed by
Consultant under this Agreement, shall be utilized by Consultant in connection
with this Agreement only, shall be maintained in confidence and shall not be
made available by Consultant to any other person or entity.

 

7.                             Ownership.

 

(a)                                  Poniard shall exclusively own all data,
information, and other work developed or obtained by Consultant pursuant to this
Agreement, either alone or with others, including all inventions, discoveries,
concepts and ideas, whether patentable or not, including but not limited to
articles, processes, methods, formulas, systems and techniques, as well as
improvements and derivations and know-how related thereto (hereinafter referred
to as “Inventions”).

 

(b)                                 Consultant hereby assigns to Poniard or its
designee all of Consultant’s right, title and interest in and to any Inventions,
any patent applications relating thereto, and any patents granted thereon, and
will execute any such formal Assignment documents that

 

2

--------------------------------------------------------------------------------


 

Poniard may request from time to time.  Consultant shall disclose such
Inventions to Poniard promptly and in writing.  When requested, and at Poniard’s
expense, Consultant will assist Poniard or Poniard’s designee, in efforts to
protect Poniard’s proprietary and patent rights to such Inventions.

 

(c)                                  Immediately upon termination of this
Agreement for any reason, all such data, information, and other work, in
whatever form, shall be turned over to Poniard.

 

(d)                                 For purposes of this Agreement any
copyrightable work (hereinafter referred to as “Work”) developed in the course
of performance under this Agreement shall be deemed “work made for hire” under
federal copyright law, and all ownership rights to such Work belong to Poniard.

 

(e)                                  Should such Work not constitute a “work
made for hire” under copyright law, Consultant hereby grants, transfers,
assigns, and conveys to Poniard and its successors and assigns, the entire
right, title and interest in the Work or any part thereof, including but not
limited to the right to reproduce, prepare derivative works, distribute by sale,
license or other transfer; to perform publicly, to display and to secure
copyrights or patents and renewals, reissues and extensions of any such
copyrights or patents in the United States of America or any foreign country.

 

8.                             Insurance.  Consultant may or may not maintain a
policy of liability insurance to cover any negligent acts committed by
Consultant during the performance of any duties under this Agreement.

 

9.                             Indemnification.  Consultant shall hold Poniard
harmless from and indemnify Poniard from any and all liability, loss or damage
resulting from the failure of Consultant to comply with applicable governmental
requirements or from the negligence or willful misconduct of Consultant
pertaining to the services to be carried out pursuant to this Agreement;
provided, however, that the foregoing indemnity shall not apply to claims
arising solely out of the negligence or willful misconduct of Poniard, its
officers, employees or agents.

 

10.                       Debarment.  Consultant represents and warrants that
neither Consultant nor any other person retained by Consultant to perform the
services under this Agreement (1) is under investigation by the FDA for
debarment action or is presently debarred pursuant to the Generic Drug
Enforcement Act of 1992, as amended (21 U.S.C. Sec. 301, et seq), or (2) has a
disqualification hearing pending or has been disqualified by the FDA pursuant to
21 CFR Sec. 312.70 or its successor provisions.  In addition, Consultant
represents and warrants that Consultant has not engaged in any conduct or
activity which could lead to any of the above mentioned disqualification or
debarment actions.  If during the term of this Agreement, Consultant or any
person retained by Consultant to perform the services under this Agreement
(1) comes under investigation by FDA for debarment action or disqualification,
(2) is debarred or disqualified, or (3) engages in any conduct or activity which
could lead to any of the above-mentioned disqualification or debarment actions,
Consultant shall immediately notify Poniard.  For the purposes of this section,
reference to the FDA and the Generic Drug Enforcement Act shall also be deemed a
reference to any other

 

3

--------------------------------------------------------------------------------


 

governmental or regulatory authorities having jurisdiction over the subject
matter of the services under this Agreement or any other laws and regulations
application to such services.

 

11.                       Conflict of Interest.  Consultant certifies that
Consultant does not have any conflict of interest or other contractual
impediment that could preclude Consultant from carrying out Consultant’s duties
and obligations under this Agreement.  Further, Consultant certifies that
Consultant does not have any financial interest in Poniard (other than stock
options granted during the term of employment) and will not benefit financially
or otherwise by results of Consultant’s services under this Agreement, other
than the fees stated in Paragraph 4 hereof.

 

12.                       Insider Trading.  Consultant acknowledges and
understands that the purchase and sale of securities on the basis of material
nonpublic information, commonly referred to as “inside information”, or the
selective disclosure of inside information to others who may trade, is
prohibited by federal and state laws.  Consultant agrees to comply with all
securities laws and regulations, and Consultant will not use any inside
information gained through Consultant’s relationship with Poniard to trade in
the securities of Poniard or any other company to which the inside information
may apply.

 

13.                       Compliance with Applicable Laws.  Consultant warrants
and represents that Consultant will comply with all federal, state, and local
laws applicable to performance of the work under this Agreement.

 

14.                       Authority and Adherence.  Consultant warrants that
Consultant has the authority to enter into this Agreement and that entering into
this Agreement is not restricted or prohibited by any existing agreement to
which Consultant is a party.  Further, Consultant shall require Consultant’s
contractors and other personnel to adhere to the terms of this Agreement.

 

15.                       Assignment and Subcontract.  This Agreement may not be
assigned or subcontracted by Consultant without the express written consent of
Poniard.

 

16.                       Advertisement.  Consultant may not use the name
Poniard Pharmaceuticals, Inc. or any variation thereof for advertising or
publicity purposes without first obtaining the written consent of Poniard.

 

17.                       Governing Law; Jurisdiction.  This Agreement is
governed by the laws of the State of Washington, without regard to any
conflicts-of-law principle that directs the application of another
jurisdiction’s laws.  Venue of any suit or proceeding arising out of or relating
to this Agreement shall lie exclusively in the state or federal courts located
in King County, Washington, and each party hereby irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts.  Further,
if Poniard is reasonably required to initiate legal action under this Agreement,
Poniard shall be entitled to recover its reasonable attorney’s fees and costs
from the Recipient.

 

18.                       No Presumption Against Drafter.  For purposes of this
Agreement, the parties hereby waive any rule of construction that requires that
ambiguities in this Agreement be construed against the drafter.

 

4

--------------------------------------------------------------------------------


 

19.                       Notices.  Each notice required or permitted to be
given pursuant to this Agreement shall be in writing and shall be deemed
sufficiently given if delivered by fax or by an express/overnight delivery
service provided by a commercial carrier, properly addressed to the other party
at the address designated in the first paragraph of this Agreement, or to such
other address as may be designated in writing.  Notices shall be considered
received on the date faxed or on the date of the dated receipt from the
commercial carrier.

 

20.                       Waiver.  A delay or failure by either party to
exercise any right under this Agreement will not constitute a waiver of that or
any similar or future right.

 

21.                       Severability.  If any provision of this Agreement is
declared invalid by any Court, then such provision shall be deemed automatically
modified to conform to the requirements for validity as declared at such time,
and as so modified, shall be deemed a provision of this Agreement as though
originally included herein.  In the event that the provision invalidated is of
such a nature that it cannot be modified, the provision shall be deemed deleted
from this Agreement as though the provision had never been included herein.  In
either case, the remaining provisions of this Agreement shall remain in effect.

 

22.                       Survival of Obligations.  The provisions of Paragraph
6, 7, 9, 12, 17 and 20 shall survive termination or expiration of this
Agreement.

 

23.                       Entire Agreement.  This Agreement represents the
entire understanding of the parties regarding consulting services (except with
respect to stock options held by Consultant as set forth in Section 5 of the
Separation Agreement) and may not be modified except by written agreement of the
parties and supersedes all prior written and/or oral agreements.

 

24.                       Credentials.  Consultant attaches to this Agreement
Consultant’s Curriculum Vitae or other credentials, which credentials are
attached as Appendix “A” and made a part hereof.

 

Poniard Pharmaceuticals, Inc.

 

Consultant

 

 

 

 

By:

/s/ Gerald McMahon

 

Name: David A. Karlin

 

 

 

Title: CEO

 

Signature:

/s/ David A. Karlin

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCK OPTIONS

 

 

Poniard Pharmaceuticals, Inc.

Page:1

Personnel Grant Status

ID:91-1251311

File:    Optsimt

 

7000 Shoreline Ct.

Date:  11/6/2008

 

Suite 270

Time: 2:28:10PM

 

So. San Francisco, CA   94080

 

 

 

 

AS OF 11/6/2008

 

 

 

 

 

David KARLIN

 

 

100 Yerba Santa Avenue

 

 

Los Altos, CA. USA 94022

 

 

 

STOCK OPTIONS

 

Number

 

Grant
Date

 

Plan

 

Type

 

Granted

 

Price

 

Exercised

 

Vested

 

Cancelled

 

Unvested

 

Outstanding

 

Exercisable

 

SP3058

 

7/1/2005

 

2004

 

ISO

 

41,666

 

$

3.72000

 

0

 

34,722

 

0

 

6,944

 

41,666

 

34,722

 

SP3086

 

4/29/2006

 

2004

 

ISO

 

36,138

 

$

7.50000

 

0

 

20,986

 

0

 

15,152

 

36,138

 

20,986

 

SP3087

 

4/29/2006

 

2004

 

NQ

 

5,528

 

$

7.50000

 

0

 

5,056

 

0

 

472

 

5,528

 

5,056

 

SP3214

 

6/14/2007

 

2004

 

NQ

 

8,750

 

$

5.98000

 

0

 

3,182

 

0

 

5,568

 

8,750

 

3,182

 

SP3215

 

6/14/2007

 

2004

 

NQ

 

18,750

 

$

5.98000

 

0

 

6,818

 

0

 

11,932

 

18,750

 

6,818

 

SP3265

 

6/14/2007

 

2004

 

NQ

 

2,815

 

$

3.66000

 

0

 

1,155

 

0

 

1,660

 

2,815

 

1,155

 

SP3266

 

6/14/2007

 

2004

 

NQ

 

56,172

 

$

3.66000

 

0

 

23,045

 

0

 

33,127

 

56,172

 

23,045

 

SP3273

 

6/14/2007

 

2004

 

NQ

 

6,771

 

$

3.14000

 

0

 

2,257

 

0

 

4,514

 

6,771

 

2,257

 

SP3274

 

6/14/2007

 

2004

 

NQ

 

58,229

 

$

3.14000

 

0

 

19,410

 

0

 

38,819

 

58,229

 

19,410

 

SP3305

 

6/14/2007

 

2004

 

NQ

 

2,500

 

$

5.98000

 

0

 

2,500

 

0

 

0

 

2,500

 

2,500

 

SP3354

 

6/14/2007

 

2004

 

NQ

 

28,133

 

$

3.66000

 

0

 

28,133

 

0

 

0

 

28,133

 

28,133

 

SP3364

 

6/14/2007

 

2004

 

NQ

 

58,080

 

$

3.66000

 

0

 

14,520

 

0

 

43,560

 

58,080

 

14,520

 

SP3417

 

1/3/2008

 

2004

 

ISO

 

20,415

 

$

4.18000

 

0

 

0

 

0

 

20,415

 

20,415

 

0

 

SP3418

 

1/3/2008

 

2004

 

NQ

 

19,585

 

$

4.18000

 

0

 

8,334

 

0

 

11,251

 

19,585

 

8,334

 

 

 

 

 

 

 

 

 

363,532

 

 

 

0

 

170,118

 

0

 

193,414

 

363,532

 

170,118

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

NEORX CORPORATION

 

INVENTION AND PROPRIETARY INFORMATION AGREEMENT

 

DAVID A. KARLIN

 

In an effort to define and clarify my rights and obligations as an employee, and
the rights and obligations of NeoRx Corporation and any of its subsidiaries and
affiliates to which its employees are assigned (hereinafter the “Company”); and

 

In recognition of the importance of confidential information, trade secrets and
inventions to the Company; and

 

In consideration of my employment by the Company, any opportunities for
advancement or reassignment that the Company may from time to time offer me, the
training, contacts, experience and confidential information I will receive
within the first month and throughout the course of such employment, the
compensation paid to me in connection with such employment and any stock and/or
stock options which have been or may be granted to me by the Company.

 

I agree as follows:

 

1.             For purposes of this Agreement, the terms:

 

(a)                                  “Inventions” means discoveries,
developments, designs, improvements, inventions and works of authorship, whether
or not patentable, copyrightable or otherwise legally protectable. This
includes, but is not limited to, any new machine, article of manufacture,
biological material, method, process, technique, use, equipment, device,
apparatus, system, compound, formulation, composition of matter, design or
configuration of any kind, or any improvement thereon, whether or not reduced to
writing or practice, and

 

(b)                                 “Proprietary Information” means information
and materials (biological, chemical or otherwise) not generally known or
available outside the Company and information and materials entrusted to the
Company by third parties. This includes, but is not limited to, trade secrets,
confidential knowledge, ideas, mask works, source and object codes, biological
materials such as nucleic acids, proteins, organisms, cell lines, antibodies or
antigen source materials, or fragments thereof, and information which may
relate, for example, to Inventions, research, development, manufacturing,
business plans, personnel, purchasing, financial data, marketing or selling.
Proprietary Information may include or may be contained in material such as
drawings, samples, prototypes, data, procedures, specifications, reports,
studies, customer or supplier lists, budgets, cost or price lists, compilations
or computer programs, or may be in the nature of unwritten knowledge or
know-how.

 

1

--------------------------------------------------------------------------------


 

2.             All Proprietary Information which is made available to me or
which I conceive, create, develop, reduce to practice, or compile, either alone
or with others, during the term of my employment shall be the exclusive property
of the Company, and I hereby assign to the Company my entire right, title and
interest in all such Proprietary Information. I will preserve in confidence and
will not disclose or use, either during or after the term of my employment, any
Proprietary Information, except as required in my work for the Company or as
authorized in writing by the Company. With respect to Proprietary Information
received by the Company from a third party, I will abide by any additional terms
and conditions (including limitations on use) imposed upon the Company by the
third party of which I am aware. Upon termination of my employment or upon
request, I will deliver to the Company all forms of materials in my possession
that contain or embody any Proprietary Information.

 

3.             I will not use in performance of my work for the Company or
disclose to the Company any trade secret, confidential or proprietary
information of any prior employer or other person or entity if and to the extent
that such disclosure may cause any breach, default or violation of any
obligation or duty that I owe to such other person or entity (e.g., under any
agreement or applicable law). My compliance with this paragraph will not
prohibit, restrict or impair the performance of my work, obligations and duties
to the Company.

 

4.             I hereby assign to the Company my entire right, title and
interest in and to all Inventions that I conceive, create, develop or reduce to
practice, either alone or with others, during the term of my employment. I will
promptly and fully record and disclose to the Company in writing any such
Inventions and Proprietary Information that I make, conceive, or develop, in
whole or in part, and either solely or jointly with others during the entire
term of my employment by the Company.

 

NOTICE: Any assignment of Inventions required by this Agreement does not apply
to an Invention for which no equipment, supplies, facility or trade secret
information of the Company was used and which was developed entirely on the
employee’s own time, unless (a) the Invention relates (i) directly to the
business of the Company or (ii) to the Company’s actual or demonstrably
anticipated research or development or (b) the Invention results from any work
performed by the employee for the Company.

 

5.             During or after my employment, upon the Company’s request and at
the Company’s expense, I will execute all papers in a timely manner and do all
acts necessary to apply for, secure, maintain, defend or enforce patents,
copyrights and any other legal rights in the United States and foreign countries
in Inventions and Proprietary Information covered by Paragraphs 2 and 4, and I
will execute all papers and do any and all acts necessary to document the
assignment and transfer to the Company of my entire right, title and interest in
and to such Inventions and Proprietary Information. If, for any reason, the
Company is unable to secure my signature on any paper required under this
Paragraph 5, I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney-in-fact to act for me,
and in my behalf, to execute and process any such papers and to do all other
lawful acts to further the intent of this Paragraph 5.

 

2

--------------------------------------------------------------------------------


 

6.             I have prepared and attached hereto a list of all Inventions,
patent applications and patents conceived, created, developed or reduced to
practice by me or with others prior to my employment with the Company, which are
subject to prior agreements or which I desire to exclude from this Agreement, or
if no such list is attached, I hereby represent and warrant that there are no
such Inventions, patent applications or patents. If in the course of my
employment with the Company, I use or incorporate into a product or process an
Invention not assigned by Paragraph 4 of this Agreement in which I have an
interest, the Company is hereby granted a nonexclusive, fully paid-up,
royalty-free, perpetual, worldwide license of my interest (with right to
sublicense) to make, have made, use, sell, offer to sell and import such
Invention without restriction.

 

7.             In order to aid in the protection of the Inventions and
Proprietary Information of the Company, during the term of my employment and for
one (1) year thereafter, I will not, for my benefit or the benefit of others
without the Company’s written consent (a) engage in research or development with
respect to the same or reasonably similar projects (e.g., type of product and
indicator) on which I was performing research or development for the Company or
(b) directly or indirectly be employed or involved with any business unit
developing or exploiting any products or services that are competitive with
products or services (i) being developed or exploited by the Company during my
employment and (ii) on which I worked or about which I learned Proprietary
Information during my employment with the Company.

 

8.             During the term of my employment and for one (1) year thereafter,
I will not, directly or indirectly, recruit, solicit or induce in any way any
employee, advisor or consultant of the Company to terminate his or her
relationship with the Company, to engage in activities competitive with the
Company or not to provide future services to the Company. During the term of my
employment and for one (1) year thereafter, I will not, directly or indirectly,
solicit, induce or encourage in any way any strategic partners, customers,
suppliers or vendors to terminate or reduce their relationship with the Company
or not to enter into any business or relationship with the Company.

 

9.             I acknowledge that any violation of this Agreement by me will
cause irreparable injury to the Company, and I agree that the Company will be
entitled to extraordinary relief in court, including, but not limited to,
temporary restraining orders, preliminary injunctions and permanent injunctions
without the necessity of posting a bond or other security and without prejudice
to any other rights and remedies that the Company may have for a breach of this
Agreement.

 

10.           This Agreement will be governed by and construed in accordance
with the laws of the state of Washington (regardless of its choice-of-law
provisions). I irrevocably consent to the jurisdiction and venue of the state
and federal courts located in King County, Washington, in connection with any
action relating to this Agreement. Further, I will not bring any action relating
to this Agreement in any other court.

 

3

--------------------------------------------------------------------------------


 

11.           My execution, delivery and performance of this Agreement and the
performance of my other obligations and duties to the Company will not cause any
breach, default or violation of any employment, nondisclosure, confidentiality,
consulting or other agreement to which I am a party or by which I may be bound.

 

12.           I will not (a) make any false, misleading or disparaging
representations or statements with regard to the Company or the products or
services of the Company, or (b) make any statement that may impair or otherwise
adversely affect the goodwill or reputation of the Company.

 

13.           I agree and understand that nothing in this Agreement will confer
any right with respect to continuation of my employment by the Company, nor will
it interfere with the Company’s right to terminate my employment at any time.

 

14.           The obligations of this Agreement will continue beyond the
termination of my employment and will be binding on my heirs, assigns and legal
representatives. If any obligation herein is held to be too broad to be
enforced, it will be construed to be enforceable only to the full extent
permitted by law. This Agreement is for the benefit of the Company, its
successors and assigns (including all present and future subsidiaries,
affiliates, joint ventures and associated companies) and is not conditioned on
my employment for any period of time or compensation therefor.

 

 

I HAVE READ AND FULLY UNDERSTOOD THIS AGREEMENT.

 

 

 

/s/ David A. Karlin

 

Signature – David A. Karlin

 

 

 

Date

6/23/2005

 

4

--------------------------------------------------------------------------------


 

PLEASE CHOOSE ONE OF THE FOLLOWING OPTIONS BELOW:

 

x

 

I have no inventions nor am I an inventor on any patent application or patent as
of the above date.

o

 

I have no inventions nor am I an inventor on any patent application or patent
other than with NeoRx Corporation.

o

 

The following is a list of my inventions, patent applications or patents prior
to my employment with NeoRx Corporation:

 

 

 

/s/ David A. Karlin

 

Employee – David A. Karlin

 

 

 

 

 

/s/ Kathryn Knowles

 

NeoRx Witness

 

5

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PONIARD PHARMACEUTICALS, INC.
AMENDED AND RESTATED
KEY EXECUTIVE SEVERANCE AGREEMENT

 

This Amended and Restated Key Executive Severance Agreement (this “Agreement”),
dated as of March 3, 2008, is entered into by and between PONIARD
PHARMACEUTICALS, INC., a Washington corporation (formerly known as NeoRx
Corporation and as supplemented by Section 10, the “Company”), and DAVID KARLIN
(the “Executive”).

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication of the Executive, notwithstanding the
fact that the Executive does not have any form of traditional employment
contract or other assurance of job security. The Board believes it is imperative
to diminish any distraction of the Executive arising from the personal
uncertainty and insecurity that arises in the absence of any assurance of job
security by providing the Executive with reasonable compensation and benefit
arrangements in the event of termination of the Executive’s employment by the
Company under certain defined circumstances.

 

In order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

 


1.                                      TERM


 

The initial term of this Agreement (the “Initial Term”) shall be for a period of
one (1) year from the date of this Agreement as first appearing above; provided,
however, that this Agreement shall automatically renew for successive additional
one (1) year periods (“Renewal Terms”), unless notice of nonrenewal is given by
either party to the other party at least nine (9) months prior to the end of the
Initial Term or any Renewal Term, and provided further that if a Change of
Control (as defined in the Change of Control Agreement referenced in Section 16
hereof) occurs during the Term, the Term shall automatically extend for the
duration of the Employment Period (as defined in the Change of Control
Agreement). The “Term” of this Agreement shall be the Initial Term plus all
Renewal Terms and, if applicable, the duration of the Employment Period. At the
end of the Term, this Agreement shall terminate without further action by either
the Company or the Executive.

 


2.                                      EMPLOYMENT


 

The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company or by any affiliated or
successor company is

 

--------------------------------------------------------------------------------


 

“at will” and may be terminated by either the Executive or the Company or its
affiliated companies at any time with or without cause, subject to the
termination payments prescribed herein.

 


3.                                      ATTENTION AND EFFORT


 

During any period of time that the Executive remains in the employ of the
Company, and excluding any periods of vacation and sick leave to which the
Executive is entitled, the Executive will devote all of the Executive’s
productive time, ability, attention and effort to the business and affairs of
the Company and the discharge of the responsibilities assigned to the Executive
hereunder, and will seek to perform faithfully and efficiently such
responsibilities.  It shall not be a violation of this Agreement for the
Executive to (a) serve on corporate, civic or charitable boards or committees,
(b) deliver lectures, fulfill speaking engagements or teach at educational
institutions, (c) manage personal investments, or (d) engage in activities
permitted by the policies of the Company or as specifically permitted by the
Company, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities in accordance with this
Agreement.  It is expressly understood and agreed that to the extent any such
activities have been conducted by the Executive prior to the Term, the continued
conduct of such activities (or the conduct of activities similar in nature and
scope thereto) during the Term shall not thereafter be deemed to interfere with
the performance of the Executive’s responsibilities to the Company.

 


4.                                      TERMINATION


 

During the Term, employment of the Executive may be terminated as follows, but,
in any case, the nondisclosure provisions set forth in Section 7 hereof shall
survive the termination of this Agreement and the termination of the Executive’s
employment with the Company:

 


4.1                               BY THE COMPANY OR THE EXECUTIVE


 

At any time during the Term, the Company may terminate the employment of the
Executive with or without Cause (as defined below), and the Executive may
terminate the Executive’s employment for Good Reason (as defined below) or for
any reason, upon giving Notice of Termination (as defined below).

 


4.2                               AUTOMATIC TERMINATION


 

This Agreement and the Executive’s employment shall terminate automatically upon
the death or Total Disability of the Executive.  The term “Total Disability” as
used herein shall mean the Executive’s inability (with such accommodation as may
be required by law and which places no undue burden on the Company), as
determined by a physician selected by the Company and acceptable to the
Executive, to perform the Executive’s essential duties for a period or periods
aggregating twelve (12) weeks in any three hundred sixty-five (365) day period
as a result of physical or mental illness, loss of legal capacity or any other
cause

 

2

--------------------------------------------------------------------------------


 

beyond the Executive’s control, unless the Executive is granted a leave of
absence by the Board.

 


4.3                               NOTICE OF TERMINATION


 

Any termination by the Company or by the Executive during the Term shall be
communicated by Notice of Termination to the other party given in accordance
with Section 9 hereof.  The term “Notice of Termination” shall mean a written
notice that (a) indicates the specific termination provision in this Agreement
relied upon and (b) to the extent applicable, sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

 


4.4                               DATE OF TERMINATION


 

“Date of Termination” means (a) if the Executive’s employment is terminated by
reason of death, the last day of the calendar month in which the Executive’s
death occurs, (b) if the Executive’s employment is terminated by reason of Total
Disability, immediately upon a determination by the Company of the Executive’s
Total Disability, and (c) in all other cases, ten (10) days after the date of
personal delivery or mailing of the Notice of Termination.  The Executive’s
employment and performance of services will continue during such ten (10) day
period; provided, however, that the Company may, upon notice to the Executive
and without reducing the Executive’s compensation during such period, excuse the
Executive from any or all of the Executive’s duties during such period.

 


5.                                      TERMINATION PAYMENTS


 

In the event of termination of the Executive’s employment during the Term, all
compensation and benefits shall terminate, except as specifically provided in
this Section 5.

 


5.1                               TERMINATION BY THE COMPANY OTHER THAN FOR
CAUSE OR BY THE EXECUTIVE FOR GOOD REASON


 

If during the Term the Company terminates the Executive’s employment other than
for Cause or the Executive terminates the Executive’s employment for Good
Reason, the Executive shall be entitled to:

 

(a)                                  receive payment of the following accrued
obligations (the “Accrued Obligations”):

 

3

--------------------------------------------------------------------------------


 

(i)                                     the Executive’s then current annual base
salary through the Date of Termination to the extent not theretofore paid;

 

(ii)                                  any compensation previously deferred by
the Executive (together with accrued interest or earnings thereon, if any); and

 

(iii)                               any accrued vacation pay that would be
payable under the Company’s standard policy, in each case to the extent not
theretofore paid;

 

(b)                                 for nine (9) months after the Date of
Termination or until the Executive qualifies for comparable medical and dental
insurance benefits from another employer, whichever occurs first, the Company
shall pay the Executive’s premiums for health insurance benefit continuation for
the Executive and the Executive’s family members, if applicable, that the
Company provides to the Executive under the provisions of the federal
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), to
the extent that the Company would have paid such premiums had the Executive
remained employed by the Company (such continued payment is hereinafter referred
to as “COBRA Continuation”); and

 

(c)                                  an amount as severance pay equal to seventy
five percent (75%) of the Executive’s then current annual base salary for the
fiscal year in which the Date of Termination occurs, subject to payment as set
forth in Sections 5.5 and 5.9 hereof.

 


5.2                               TERMINATION FOR CAUSE OR OTHER THAN FOR GOOD
REASON


 

If during the Term the Executive’s employment shall be terminated by the Company
for Cause or by the Executive for other than Good Reason, this Agreement shall
terminate without further obligation on the part of the Company to the
Executive, other than the Company’s obligation to pay the Executive the Accrued
Obligations to the extent theretofore unpaid.

 


5.3                               EXPIRATION OF TERM


 

In the event the Executive’s employment is not terminated prior to expiration of
the Term, this Agreement shall terminate without further obligation on the part
of the Company to the Executive.

 


5.4                               TERMINATION BECAUSE OF DEATH OR TOTAL
DISABILITY


 

If the Executive’s employment is terminated during the Term by reason of the
Executive’s death or Total Disability, this Agreement shall terminate
automatically without further obligation on the part of the Company to the
Executive or the Executive’s legal representatives under this Agreement, other
than the Company’s obligation to pay the Executive the Accrued Obligations
(which shall be paid to the Executive’s estate or

 

4

--------------------------------------------------------------------------------


 

beneficiary, as applicable in the case of the Executive’s death) and to provide
COBRA Continuation.

 


5.5                               PAYMENT SCHEDULE


 

All payments of Accrued Obligations, or any portion thereof payable pursuant to
this Section 5, other than deferred compensation pursuant to Section 5.1(a)(ii),
shall be made to the Executive within ten (10) working days of the Date of
Termination.  Deferred compensation pursuant to Section 5.1(a)(ii) shall be
payable pursuant to the terms of the deferred compensation program.  Any
severance payments payable to the Executive pursuant to Section 5.1(c) shall be
made to the Executive in the form of salary continuation, payable at normal
payroll intervals during the nine (9) month period following the Date of
Termination (“Payment Period”).  For purposes of determining the payment
schedule, other than for deferred compensation pursuant to Section 5.1(a)(ii),
to the extent that the payment schedule in this Section 5.5 would subject
payments to the distribution requirements set forth in Section 409A(a)(2) of the
Internal Revenue Code of 1986, as amended (“Code”), because the Date of
Termination is different than the date that a person would be deemed to have had
a separation from service within the meaning of Code Section 409A(a)(2)(i), the
Date of Termination shall be treated as the latest date so as to not subject
such payments to the distribution requirements set forth in Code
Section 409A(a)(2).  Notwithstanding the preceding provisions of this Section 5,
if necessary to meet the requirements of subparagraphs (A)(i) and (B)(i) of Code
Section 409A(a)(2), the amounts that would normally be paid during the first six
months after the Executive’s separation from service within the meaning of Code
Section 409A(a)(2) shall not be paid to an Executive who is a specified employee
(as defined in Code Section 409A(a)(2)(B)(i) in accordance with the procedures
established by the Compensation Committee) until the six-month anniversary of
the Executive’s separation from service.

 


5.6                               CAUSE


 

For purposes of this Agreement, “Cause” means cause given by the Executive to
the Company and shall include, without limitation, the occurrence of one or more
of the following events:

 

(a)                                  a clear refusal to carry out any material
lawful duties of the Executive or any directions of the Board or senior
management of the Company reasonably consistent with those duties;

 

(b)                                 persistent failure to carry out any lawful
duties of the Executive or any directions of the Board or senior management
reasonably consistent with those duties; provided, however, that the Executive
has been given reasonable notice and opportunity to correct any such failure;

 

5

--------------------------------------------------------------------------------


 

(c)                                  violation by the Executive of a state or
federal criminal law involving the commission of a crime against the Company or
any other criminal act involving moral turpitude;

 

(d)                                 current abuse by the Executive of alcohol or
controlled substances; deception, fraud, misrepresentation or dishonesty by the
Executive; or any incident materially compromising the Executive’s reputation or
ability to represent the Company with investors, customers or the public; or

 

(e)                                  any other material violation of any
provision of this Agreement by the Executive, subject to the notice and
opportunity to cure requirements of Section 8 hereof.

 


5.7                               GOOD REASON


 

For purposes of this Agreement, “Good Reason” means:

 

(a)                                  reduction of the Executive’s annual base
salary to a level below the level in effect on the date of this Agreement,
regardless of any change in the Executive’s duties or responsibilities;

 

(b)                                 the assignment to the Executive of any
duties materially inconsistent with the Executive’s position, authority, duties
or responsibilities or any other action by the Company that results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated and inadvertent action not taken in bad
faith and that is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

 

(c)                                  the Company’s requiring the Executive to be
based at any office or location more than fifty (50) miles from the city in
which the Executive is currently employed by the Company, i.e., San Francisco,
California or Seattle, Washington;

 

(d)                                 any failure by the Company to comply with
and satisfy Section 10 hereof, provided, however, that the Company’s successor
has received at least ten (10) days’ prior written notice from the Company or
the Executive of the requirements of Section 10 hereof; or

 

(e)                                  any other material violation of any
provision of this Agreement by the Company;

 

provided, however, that the Executive has notified the Company of such salary
reduction, assignment, failure, situation or violation within ninety (90) days
of its occurrence and there has been compliance with the notice and opportunity
to cure requirements of Section 8 hereof.

 

6

--------------------------------------------------------------------------------


 


5.8                               GENERAL RELEASE OF CLAIMS


 

As a condition to the payment contemplated by this Section 5, the Executive
shall execute a general release and waiver of claims against the Company in a
form satisfactory to the Company in its sole discretion.  By way of example and
not limitation, the general release and waiver of claims will include any claims
for wages, bonuses, employment benefits, or damages of any kind whatsoever,
arising out of any contracts, express or implied, any covenant of good faith and
fair dealing, express or implied, any theory of wrongful discharge, any legal
restriction on the Company’s right to terminate employment, or any federal,
state or other governmental statute or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, the federal Age Discrimination in
Employment Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Washington Law Against Discrimination, or any other legal
limitation on the employment relationship.  Such release and waiver shall be
delivered to the Company no later than the fifteenth day of the third month of
the fiscal year following the year in which the Date of Termination occurs.

 


5.9                               DISPUTE REGARDING EXISTENCE OF GOOD REASON FOR
TERMINATION


 

In the event the Company disputes whether Good Reason existed for the Executive
to terminate the Executive’s employment for Good Reason, the Company shall pay
salary continuation as provided in Section 5.5 until the earliest of
(i) settlement by the parties, (ii) determination by arbitration in accordance
with Section 14 hereof that Good Reason did not exist, and (iii) completion of
the payments required by Section 5.5 and Section 5.1(c) hereof.  If, pursuant to
Section 14 hereof, an arbitrator determines that Good Reason did not exist, the
arbitrator shall also decide whether the Executive had a reasonable, good-faith
basis for claiming that there was Good Reason to terminate.  If the arbitrator
determines that there was not such a basis, the Executive shall be obligated to
repay promptly to the Company the salary continuation payments; if the
arbitrator determines that there was such a basis, the Executive shall not be
obligated to repay the salary continuation.

 


6.                                      REPRESENTATIONS, WARRANTIES AND OTHER
CONDITIONS


 

In order to induce the Company to enter into this Agreement, the Executive
represents and warrants to the Company as follows:

 


6.1                               HEALTH


 

The Executive is in good health and knows of no physical or mental disability
that, with any accommodation that may be required by law and that places no
undue burden on the Company, would prevent the Executive from fulfilling the
Executive’s obligations hereunder.  The Executive agrees, if the Company
requests, to submit to reasonable periodic medical examinations by a physician
or physicians designated, paid for and arranged by the Company.  The Executive
agrees that the examination’s medical report shall be provided to the Company.

 

7

--------------------------------------------------------------------------------


 


6.2                               NO VIOLATION OF OTHER AGREEMENTS


 

The Executive represents that neither the execution nor the performance of this
Agreement by the Executive will violate or conflict in any way with any other
agreement or obligations by which the Executive may be bound.

 


7.                                      NONDISCLOSURE; RETURN OF MATERIALS


 


7.1                               NONDISCLOSURE


 

Except as required by the Executive’s employment with the Company, the Executive
will not, at any time during the term of employment by the Company, or at any
time thereafter, directly, indirectly or otherwise, use, communicate, disclose,
disseminate, lecture upon or publish articles relating to any confidential,
proprietary or trade secret information without the prior written consent of the
Company.  The Executive understands that the Company will be relying on this
covenant in continuing the Executive’s employment, paying the Executive’s
compensation, granting the Executive any promotions or raises, or entrusting the
Executive with any information that helps the Company compete with others.

 


7.2                               RETURN OF MATERIALS


 

All documents, records, notebooks, notes, memoranda, drawings or other documents
made or compiled by the Executive at any time while employed by the Company, or
in the Executive’s possession, including any and all copies thereof, shall be
the property of the Company and shall be held by the Executive in trust and
solely for the benefit of the Company, and shall be delivered to the Company by
the Executive upon termination of employment or at any other time upon request
by the Company.

 


8.                                      NOTICE AND CURE OF BREACH


 

Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, other than clause (a), (b), (c) or (d) of Section 5.6 hereof,
before such action is taken, the party asserting the breach of this Agreement
shall give the other party at least twenty (20) days’ prior written notice of
the existence and the nature of such breach before taking further action
hereunder and shall give the party purportedly in breach of this Agreement the
opportunity to correct such breach during the twenty (20) day period.

 


9.                                      FORM OF NOTICE


 

Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:

 

8

--------------------------------------------------------------------------------


 

If to the Executive:

David Karlin

 

[Address]

 

 

If to the Company:

Poniard Pharmaceuticals, Inc.

 

300 Elliott Avenue West, Suite 500

 

Seattle, Washington 98119

 

Attn: Chief Executive Officer

 

 

With a copy to:

Perkins Coie LLP

 

1201 Third Avenue, 48th Floor

 

Seattle, Washington 98101-3099

 

Attn: James R. Lisbakken

 

Except as set forth in Section 4.4 hereof, if notice is mailed, such notice
shall be effective upon mailing.

 


10.                               ASSIGNMENT


 

This Agreement is personal to the Executive and shall not be assignable by the
Executive.

 

The Company shall assign to and require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, the “Company” shall mean Poniard
Pharmaceuticals, Inc. and any affiliated company or successor to its business
and/or assets as aforesaid that assumes and agrees to perform this Agreement by
contract, operation of law or otherwise; and as long as such successor assumes
and agrees to perform this Agreement, the termination of the Executive’s
employment by one such entity and the immediate hiring and continuation of the
Executive’s employment by the succeeding entity shall not be deemed to
constitute a termination or trigger any severance obligation under this
Agreement.  All the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and permitted assigns.

 


11.                               WAIVERS


 

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof. 
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance.  All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 

9

--------------------------------------------------------------------------------


 


12.                               AMENDMENTS IN WRITING


 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given.  No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.

 


13.                               APPLICABLE LAW


 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.

 


14.                               ARBITRATION; ATTORNEYS’ FEES


 

Except in connection with enforcing Section 7 hereof, for which legal and
equitable remedies may be sought in a court of law, any dispute arising under
this Agreement shall be subject to arbitration.  The arbitration proceeding
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA Rules”) then in effect, conducted by
one (1) arbitrator either mutually agreed upon or selected in accordance with
the AAA Rules.  The arbitration shall be conducted in King County, Washington,
under the jurisdiction of the Seattle office of the American Arbitration
Association.  The arbitrator shall have authority only to interpret and apply
the provisions of this Agreement, and shall have no authority to add to,
subtract from or otherwise modify the terms of this Agreement.  Any demand for
arbitration must be made within sixty (60) days of the event(s) giving rise to
the claim that this Agreement has been breached.  The arbitrator’s decision
shall be final and binding, and each party agrees to be bound by the
arbitrator’s award, subject only to an appeal therefrom in accordance with the
laws of the State of Washington.  Either party may obtain judgment upon the
arbitrator’s award in the Superior Court of King County, Washington.

 

If it becomes necessary to pursue or defend any legal proceeding, whether in
arbitration or court, in order to resolve a dispute arising under this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover its reasonable costs and attorneys’ fees.  To the extent necessary to
prevent Executive from being subject to any additional tax pursuant to Code
Section 409A(a)(1)(B), any amounts payable to the Executive pursuant to this
paragraph shall be paid in no event later than the year following the year
during which such costs and fees were incurred.

 

10

--------------------------------------------------------------------------------


 


15.                               SEVERABILITY


 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 


16.                               COORDINATION WITH CHANGE OF CONTROL AGREEMENT


 

The Company and the Executive are entering into an Amended and Restated Change
of Control Agreement (the “Change of Control Agreement”), which agreement
provides for certain forms of severance and benefit payments in the event of
termination of Executive’s employment under certain defined circumstances.  This
Agreement is in addition to the Change of Control Agreement, providing certain
assurances to the Executive in circumstances that the Change of Control
Agreement does not cover, and in no way supersedes or nullifies the Change of
Control Agreement.  Nevertheless, it is possible that a termination of
employment by the Company or by the Executive may fall within the scope of both
agreements.  In such event, payments made to the Executive under Section 5.1
hereof shall be coordinated with payments made to the Executive under
Section 8.1 of the Change of Control Agreement as follows:

 

(a)                                  Accrued Obligations under this Agreement
need not be paid if paid under the Change of Control Agreement;

 

(b)                                 COBRA Continuation under this Agreement need
not be provided if provided under the Change of Control Agreement; and

 

(c)                                  the severance payment required under
Section 5.1(c) hereof (and paid pursuant to Section 5.5 hereof) need not be paid
to the extent a severance payment is made under Section 8.1(d) of the Change of
Control Agreement, i.e., the credit from Section 8.1(d) of the Change of Control
Agreement is applied as amounts become due under Section 5.5 hereof.

 


17.                               EXCESS PARACHUTE PAYMENTS


 

Unless provided by Section 8.8 of the Change of Control Agreement, if any
portion of the payments or benefits under this Agreement or any other agreement
or benefit plan of the Company (including stock options) would be characterized
as an “excess parachute payment” to the Executive under Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), the Executive shall be
paid any excise tax that the Executive owes under

 

11

--------------------------------------------------------------------------------


 

Section 4999 of the Code as a result of such characterization, such excise tax
to be paid to the Executive at least ten (10) days prior to the date that the
Executive is obligated to make the excise tax payment.  The determination of
whether and to what extent any payments or benefits would be “excess parachute
payments” and the date by which any excise tax shall be due, shall be determined
in writing by recognized tax counsel selected by the Company and reasonably
acceptable to the Executive.  Without limitation on the foregoing, the payments
made pursuant to this Section 17 shall be made no later than the end of the year
following the year in which the Executive remits such excise tax to the IRS.

 


18.                               ENTIRE AGREEMENT


 

This Agreement supersedes and replaces the Key Executive Severance Agreement,
dated as of June 23, 2005, between the parties, and except as described in
Section 16 hereof, this Agreement constitutes the entire agreement between the
Company and the Executive with respect to the subject matter hereof, and all
prior or contemporaneous oral or written communications, understandings or
agreements between the Company and the Executive with respect to such subject
matter, are hereby superseded and nullified in their entireties, except that the
Proprietary Information and Invention Agreement between the Executive and the
Company shall continue in full force and effect to the extent not superseded by
Section 10 hereof.

 


19.                               WITHHOLDING


 

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 


20.                               409A INTERPRETATION PROVISION


 


THE COMPANY INTENDS THAT THIS AGREEMENT FULLY COMPLY WITH THE PAYOUT AND OTHER
LIMITATIONS AND RESTRICTIONS IMPOSED UNDER CODE SECTION 409A IF AND TO THE
EXTENT SUCH CODE SECTION 409A IS OTHERWISE APPLICABLE TO PAYMENTS UNDER THIS
AGREEMENT AND SUCH COMPLIANCE IS NECESSARY TO AVOID THE PENALTIES OTHERWISE
IMPOSED UNDER CODE SECTION 409A. IN THIS CONNECTION, THE COMPANY AND EXECUTIVE
AGREE THAT THE PAYOUT TIMING PROVISIONS AND ANY OTHER TERMS OF THIS AGREEMENT
SHALL BE INTERPRETED AND DEEMED MODIFIED, IF AND TO THE EXTENT NECESSARY, TO
COMPLY WITH THE PAYOUT AND OTHER LIMITATIONS AND RESTRICTIONS IMPOSED UNDER CODE
SECTION 409A IF AND TO THE EXTENT SUCH CODE SECTION 409A IS OTHERWISE APPLICABLE
TO THIS AGREEMENT AND SUCH COMPLIANCE IS NECESSARY TO AVOID THE PENALTIES
OTHERWISE IMPOSED UNDER CODE SECTION 409A.


 


21.                               COUNTERPARTS


 

This Agreement may be executed in counterparts, each of which counterpart shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

 

 

 

PONIARD PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Caroline Loewy

 

 

Name: Caroline Loewy

 

 

Its:  Chief Finanical Officer

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ David Karlin

 

Name:  David Karlin

 

13

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PONIARD PHARMACEUTICALS, INC.
AMENDED AND RESTATED
CHANGE OF CONTROL AGREEMENT (VP)

 

This Amended and Restated Change of Control Agreement (VP) (this “Agreement”),
dated as of March 3, 2008, is entered into by and between PONIARD
PHARMACEUTICALS, INC., a Washington corporation (formerly known as NeoRx
Corporation and as supplemented by Section 13, the “Company”), and DAVID KARLIN
(the “Executive”).

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to ensure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined in
Section 1 hereof) of the Company.  The Board believes it is imperative to
diminish the inevitable distraction of the Executive arising from the personal
uncertainties and risks created by a pending or threatened Change of Control, to
encourage the Executive’s full attention and dedication to the Company currently
and in the event of any threatened or pending Change of Control, and to provide
the Executive with reasonable compensation and benefit arrangements upon a
Change of Control.

 

In order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

 


1.                                      DEFINITIONS


 

1.1                                 “Change of Control” shall have the
definition set forth in Appendix A hereto, which is hereby incorporated by
reference.

 

1.2                                 “Change of Control Date” shall mean the
first date on which a Change of Control occurs.

 

1.3                                 “Employment Period” shall mean the two
(2) year period commencing on the Change of Control Date and ending on the
second anniversary of such date.

 

1.4                                 “Original Agreement” shall mean the Change
of Control Agreement, dated as of June 23, 2005, between the parties.

 

1.5                                 “Severance Agreement” shall mean the Amended
and Restated Key Executive Severance Agreement, dated as of the date hereof,
between the parties, as it may be amended from time to time, that provides for
certain benefits related to termination of the Executive’s employment that are
unrelated to a Change of Control.

 

--------------------------------------------------------------------------------



 


2.                                      TERM


 

The initial term of this Agreement (“Initial Term”) shall be for a period of one
(1) year from the date this Agreement as first appearing above; provided,
however, that this Agreement shall automatically renew for successive additional
one (1) year periods (“Renewal Terms”) unless notice of nonrenewal is given by
either party to the other at least ninety (90) days prior to the end of the
Initial Term or any Renewal Term, and provided further that if a Change in
Control occurs during the Term, the Term shall automatically extend for the
duration of the Employment Period.  The “Term” of this Agreement shall be the
Initial Term plus all Renewal Terms and, if applicable, the duration of the
Employment Period.  At the end of the Term, this Agreement shall terminate
without further action by either the Company or the Executive.

 


3.                                      EMPLOYMENT


 


3.1                               EMPLOYMENT PERIOD


 

During the Employment Period, the Company hereby agrees to continue the
Executive in its employ or in the employ of its affiliated companies, and the
Executive hereby agrees to remain in the employ of the Company or its affiliated
companies, in accordance with the terms and provisions of this Agreement;
provided, however, that either the Company or the Executive may terminate the
employment relationship subject to the terms of this Agreement.

 


3.2                               POSITION AND DUTIES


 

During the Employment Period, the Executive’s position, authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the ninety (90) day period immediately preceding the Change of Control Date.

 


3.3                               LOCATION


 

During the Employment Period, the Executive’s services shall be performed at the
Company’s offices on the Change of Control Date at which the Executive was
employed or any office that is subsequently designated by the Company and is
less than thirty (30) miles from such location.

 


3.4                               EMPLOYMENT AT WILL


 

The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company or its affiliated
companies is “at will” and may be terminated by either the Executive or the
Company or its affiliated companies at any time with or without cause. 
Moreover, if prior to the Change of Control Date, the Executive’s

 

2

--------------------------------------------------------------------------------


 

employment with the Company or its affiliated companies terminates for any
reason, then the Executive shall have no further rights under this Agreement;
provided, however, that the Company may not avoid liability for any termination
payments that would have been required during the Employment Period pursuant to
Section 8 hereof by terminating the Executive prior to the Employment Period
where such termination is carried out in anticipation of a Change of Control and
the principal motivating purpose is to avoid liability for such termination
payments.

 


4.                                      ATTENTION AND EFFORT


 

During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive will devote all of the
Executive’s productive time, ability, attention and effort to the business and
affairs of the Company and the discharge of the responsibilities assigned to the
Executive hereunder, and will use the Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities.  It shall not be a
violation of this Agreement for the Executive to (a) serve on corporate, civic
or charitable boards or committees, (b) deliver lectures, fulfill speaking
engagements or teach at educational institutions, (c) manage personal
investments, or (d) engage in activities permitted by the policies of the
Company or as specifically permitted by the Company, so long as such activities
do not significantly interfere with the performance of the Executive’s
responsibilities in accordance with this Agreement.  It is expressly understood
and agreed that to the extent any such activities have been conducted by the
Executive prior to the Employment Period, the continued conduct of such
activities (or the conduct of activities similar in nature and scope thereto)
during the Employment Period shall not thereafter be deemed to interfere with
the performance of the Executive’s responsibilities to the Company.

 


5.                                      COMPENSATION


 

As long as the Executive remains employed by the Company during the Employment
Period, the Company agrees to pay or cause to be paid to the Executive, and the
Executive agrees to accept in exchange for the services rendered hereunder by
the Executive, the following compensation:

 


5.1                               SALARY


 

The Executive shall receive an annual base salary (the “Annual Base Salary”), at
least equal to the annual salary established by the Board or the Compensation
Committee of the Board (the “Compensation Committee”) or the Chief Executive
Officer for the fiscal year in which the Change of Control Date occurs.  The
Annual Base Salary shall be paid in substantially equal installments and at the
same intervals as the salaries of other executives of the Company are paid.  The
Board or the Compensation Committee or the Chief Executive Officer shall review
the Annual Base Salary at least annually and shall determine in good faith and
consistent with any generally applicable Company policy any increases for future
years.

 

3

--------------------------------------------------------------------------------


 


5.2                               BONUS


 

In addition to the Annual Base Salary, the Executive shall be awarded, for each
fiscal year ending during the Employment Period, an annual performance bonus
(the “Annual Performance Bonus”) in cash at least equal to the average
annualized (for any fiscal year consisting of less than twelve (12) full months)
bonus paid or payable to the Executive by the Company and its affiliated
companies in respect of the Executive’s performance during the three fiscal
years (or such shorter period of employment) immediately preceding the fiscal
year in which the Change of Control Date occurs.  Each Annual Performance Bonus
shall be paid in the fiscal year following the fiscal year for which the Annual
Performance Bonus is awarded, but no later than the fifteenth day of the third
month of such subsequent fiscal year, unless the Executive shall elect to defer
the receipt of the Annual Performance Bonus in accordance with the terms of the
Company’s deferred compensation program.

 


6.                                      BENEFITS


 


6.1                               INCENTIVE, RETIREMENT AND WELFARE BENEFIT
PLANS; VACATION


 

As long as the Executive remains employed by the Company during the Employment
Period, the Executive shall be entitled to participate, subject to and in
accordance with applicable eligibility requirements, in such fringe benefit
programs as shall be generally made available to other executives of the Company
and its affiliated companies from time to time during the Employment Period by
action of the Board (or any person or committee appointed by the Board to
determine fringe benefit programs and other emoluments), including, without
limitation, paid vacations; any stock purchase, savings or retirement plan,
practice, policy or program; and all welfare benefit plans, practices, policies
or programs (including, without limitation, medical, prescription, dental,
disability, salary continuance, employee life, group life, accidental death and
travel accident insurance plans or programs).

 


6.2                               EXPENSES


 

As long as the Executive remains employed by the Company during the Employment
Period, the Executive shall be entitled to receive prompt reimbursement for all
reasonable employment expenses incurred by the Executive in accordance with the
policies, practices and procedures of the Company and its affiliated companies
in effect for the executives of the Company and its affiliated companies during
the Employment Period.  Without limitation on the foregoing, reimbursement shall
be made no later than the end of the fourth month of the year following the year
in which the expense was incurred.

 


7.                                      TERMINATION


 

During the Employment Period, employment of the Executive may be terminated as
follows, but, in any case, the nondisclosure provisions set forth in Section 10
hereof shall survive the termination of this Agreement and the termination of
the Executive’s employment with the Company:

 

4

--------------------------------------------------------------------------------


 


7.1                               BY THE COMPANY OR THE EXECUTIVE


 

At any time during the Employment Period, the Company may terminate the
employment of the Executive with or without Cause (as defined below), and the
Executive may terminate the Executive’s employment for Good Reason (as defined
below) or for any reason, upon giving the Notice of Termination (as defined
below).

 


7.2                               AUTOMATIC TERMINATION


 

This Agreement and the Executive’s employment during the Employment Period shall
terminate automatically upon the death or Total Disability of the Executive. 
The term “Total Disability” as used herein shall mean the Executive’s inability
(with such accommodation as may be required by law and which places no undue
burden on the Company), as determined by a physician selected by the Company and
acceptable to the Executive, to perform the duties set forth in Section 3.2
hereof for a period or periods aggregating twelve (12) weeks in any three
hundred sixty-five (365) day period as a result of physical or mental illness,
loss of legal capacity or any other cause beyond the Executive’s control, unless
the Executive is granted a leave of absence by the Board.  The Executive and the
Company hereby acknowledge that the duties specified in Section 3.2 hereof are
essential to the Executive’s position and that Executive’s ability to perform
those duties is the essence of this Agreement.

 


7.3                               NOTICE OF TERMINATION


 

Any termination by the Company or by the Executive during the Employment Period
shall be communicated by the Notice of Termination to the other party given in
accordance with Section 12 hereof.  The term “Notice of Termination” shall mean
a written notice that (a) indicates the specific termination provision in this
Agreement relied upon and (b) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated.  The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

 


7.4                               DATE OF TERMINATION


 

During the Employment Period, “Date of Termination” means (a) if the Executive’s
employment is terminated by reason of death, at the end of the calendar month in
which the Executive’s death occurs, (b) if the Executive’s employment is
terminated by reason of Total Disability, immediately upon a determination by
the Company of the Executive’s Total Disability, and (c) in all other cases, ten
(10) days after the date of personal delivery or mailing of the Notice of
Termination.  The Executive’s employment and performance of services will
continue during such ten (10) day period; provided, however, that the Company

 

5

--------------------------------------------------------------------------------


 

may, upon notice to the Executive and without reducing the Executive’s
compensation during such period, excuse the Executive from any or all of the
Executive’s duties during such period.

 


8.                                      TERMINATION PAYMENTS


 

In the event of termination of the Executive’s employment during the Employment
Period, all compensation and benefits set forth in this Agreement shall
terminate except as specifically provided in this Section 8.

 


8.1                               TERMINATION BY THE COMPANY OTHER THAN FOR
CAUSE OR BY THE EXECUTIVE FOR GOOD REASON


 

If during the Employment Period the Company terminates the Executive’s
employment other than for Cause or the Executive terminates the Executive’s
employment for Good Reason, the Executive shall be entitled to:

 

(a)                                  receive payment of the following accrued
obligations (the “Accrued Obligations”):

 

(i)                                     the Annual Base Salary through the Date
of Termination to the extent not theretofore paid;

 

(ii)                                  the product of (x) the Annual Performance
Bonus payable with respect to the fiscal year in which the Date of Termination
occurs and (y) a fraction the numerator of which is the number of days in the
current fiscal year through the Date of Termination, and the denominator of
which is three hundred sixty-five (365);

 

(iii)                               any compensation previously deferred by the
Executive (together with accrued interest or earnings thereon, if any); and

 

(iv)                              any accrued vacation pay that would be payable
under the Company’s standard policy, in each case to the extent not theretofore
paid;

 

(b)                                 for one year after the Date of Termination
or until the Executive qualifies for comparable medical and dental insurance
benefits from another employer, whichever occurs first, the Company shall pay
the Executive’s premiums for health insurance benefit continuation for the
Executive and the Executive’s family members, if applicable, which the Company
provides to the Executive under the provisions of the federal Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), to the extent
that the Company would have paid such premiums had the Executive remained
employed by the Company (such continued payment is hereinafter referred to as
“COBRA Continuation”);

 

(c)                                  an amount as severance pay equal to one
(1) times the Annual Performance Bonus payable with respect to the fiscal year
in which the Date of Termination occurs;

 

6

--------------------------------------------------------------------------------


 

(d)                                 an amount as severance pay equal to one
(1) times the Annual Base Salary for the fiscal year in which the Date of
Termination occurs; and

 

(e)                                  immediate vesting of all outstanding stock
options previously granted to the Executive by the Company.

 


8.2                               TERMINATION FOR CAUSE OR OTHER THAN FOR GOOD
REASON


 

If during the Employment Period the Executive’s employment shall be terminated
by the Company for Cause or by the Executive for other than Good Reason, this
Agreement shall terminate without further obligation on the part of the Company
to the Executive, other than the Company’s obligation to pay the Executive
(a) the Annual Base Salary through the Date of Termination, (b)  the amount of
any compensation previously deferred by the Executive in accordance with the
terms of the Company’s deferred compensation program, and (c) any accrued
vacation pay that would be payable under the Company’s standard policy, in each
case to the extent theretofore unpaid.

 


8.3                               EXPIRATION OF TERM


 

In the event the Executive’s employment is not terminated prior to expiration of
the Term, this Agreement shall terminate without further obligation on the part
of the Company to the Executive, other than the Company’s obligation to pay the
Executive the product of (a) the Annual Performance Bonus payable with respect
to the fiscal year in which the Term expired and (b) a fraction the numerator of
which is the number of days in the current fiscal year through the end of the
Term and the denominator of which is three hundred sixty-five (365).  Such
payment will be made in the fiscal year following the fiscal year in which the
Term expired no later than the fifteenth day of the third month of such
subsequent fiscal year.

 


8.4                               TERMINATION BECAUSE OF DEATH OR TOTAL
DISABILITY


 

If during the Employment Period the Executive’s employment is terminated by
reason of the Executive’s death or Total Disability, this Agreement shall
terminate automatically without further obligation on the part of the Company to
the Executive or the Executive’s legal representatives under this Agreement,
other than the Company’s obligation to pay the Executive the Accrued Obligations
(which shall be paid to the Executive’s estate or beneficiary, as applicable in
the case of the Executive’s death), and to provide COBRA Continuation.

 


8.5                               PAYMENT SCHEDULE


 

All payments of Accrued Obligations, or any portion thereof payable pursuant to
this Section 8, other than deferred compensation pursuant to
Section 8.1(a)(iii), shall be made to the Executive within ten (10) working days
of the Date of Termination.  Deferred compensation pursuant to
Section 8.1(a)(iii) shall be payable pursuant to the terms of the deferred
compensation program.  Any payments payable to the Executive pursuant to

 

7

--------------------------------------------------------------------------------


 

Section 8.1(c) and (d) hereof shall be made to the Executive in a lump sum
within ten (10) working days of the Date of Termination.  For purposes of
determining the payment schedule, other than for deferred compensation pursuant
to Section 8.1(a)(iii), to the extent that the payment schedule in this
Section 8.5 would subject payments to the distribution requirements set forth in
Section 409A(a)(2) of the Internal Revenue Code of 1986, as amended (“Code”),
because the Date of Termination is different than the date that a person would
be deemed to have had a separation from service within the meaning of Code
Section 409A(a)(2)(i), the Date of Termination shall be treated as the latest
date so as to not subject such payments to the distribution requirements set
forth in Code Section 409A(a)(2).  Notwithstanding the preceding provisions of
this Section 8, if necessary to meet the requirements of subparagraphs (A)(i)
and (B)(i) of Code Section 409A(a)(2), the amounts that would normally be paid
during the first six months after the Executive’s separation from service within
the meaning of Code Section 409A(a)(2) shall not be paid to an Executive who is
a specified employee (as defined in Code Section 409A(a)(2)(B)(i) in accordance
with the procedures established by the Compensation Committee) until the
six-month anniversary of the Executive’s separation from service.

 


8.6                               CAUSE


 

For purposes of this Agreement, “Cause” means cause given by the Executive to
the Company and shall include, without limitation, the occurrence of one (1) or
more of the following events:

 

(a)                                  a clear refusal to carry out any material
lawful duties of the Executive or any directions of the Board or senior
management of the Company, all reasonably consistent with the duties described
in Section 3.2 hereof;

 

(b)                                 persistent failure to carry out any lawful
duties of the Executive described in Section 3.2 hereof or any directions of the
Board or senior management reasonably consistent with the duties herein set
forth to be performed by the Executive, provided, however, that the Executive
has been given reasonable notice and opportunity to correct any such failure;

 

(c)                                  violation by the Executive of a state or
federal criminal law involving the commission of a crime against the Company or
any other criminal act involving moral turpitude;

 

(d)                                 current abuse by the Executive of alcohol or
controlled substances; deception, fraud, misrepresentation or dishonesty by the
Executive; or any incident materially compromising the Executive’s reputation or
ability to represent the Company with investors, customers or the public; or

 

(e)                                  any other material violation of any
provision of this Agreement by the Executive, subject to the notice and
opportunity-to-cure requirements of Section 11 hereof.

 

8

--------------------------------------------------------------------------------


 


8.7                               GOOD REASON


 

For purposes of this Agreement, “Good Reason” means

 

(a)                                  the assignment to the Executive of any
duties materially inconsistent with the Executive’s position, authority, duties
or responsibilities as contemplated by Section 3.2 hereof or any other action by
the Company that results in a material diminution in such position, authority,
duties or responsibilities, excluding for this purpose an isolated and
inadvertent action not taken in bad faith and that is remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 

(b)                                 any failure by the Company to comply with
any of the provisions of Section 5 or Section 6 hereof, other than an isolated
and inadvertent failure not taken in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

 

(c)                                  the Company’s requiring the Executive to be
based at any office or location other than that described in Section 3.3 hereof;

 

(d)                                 any failure by the Company to comply with
and satisfy Section 13 hereof; provided, however, that the Company’s successor
has received at least ten (10) days’ prior written notice from the Company or
the Executive of the requirements of Section 13 hereof; or

 

(e)                                  any other material violation of any
provision of this Agreement by the Company;

 

provided, however, that the Executive has notified the Company of such
assignment, failure, situation or violation within ninety (90) days of its
occurrence and there has been compliance with the notice and opportunity-to-cure
requirements of Section 11 hereof.

 


8.8                               EXCESS PARACHUTE LIMITATION


 

If any portion of the payments or benefits for the Executive under this
Agreement, the Severance Agreement, or any other agreement or benefit plan of
the Company (including stock option plan) would be characterized as an “excess
parachute payment” to the Executive under Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), the Executive shall be paid any excise
tax that the Executive owes under Section 4999 of the Code as a result of such
characterization, such excise tax to be paid to the Executive at least ten
(10) days prior to the date that the Executive is obligated to make the excise
tax payment.  The determination of whether and to what extent any payments or
benefits would be “excess parachute payments” and the date by which any excise
tax shall be due, shall be determined in writing by recognized tax counsel
selected by the Company and reasonably acceptable to the Executive.  Without
limitation on the foregoing, the payments made pursuant to this

 

9

--------------------------------------------------------------------------------


 

Section 8.8 shall be made no later than the end of the year following the year
in which the Executive remits such excise tax to the IRS.

 

8.9                               Release

 

As a condition to receiving the payments and benefits under this Section 8, the
Executive shall execute a general release and waiver of all claims against the
Company, which release and waiver shall be in a form acceptable to the Company,
in its reasonable discretion, and delivered to the Company no later than the
fifteenth day of the third month of the fiscal year following the year in which
the Date of Termination occurs.

 


9.                                      REPRESENTATIONS, WARRANTIES AND OTHER
CONDITIONS


 

In order to induce the Company to enter into this Agreement, the Executive
represents and warrants to the Company as follows:

 


9.1                               HEALTH


 

The Executive is in good health and knows of no physical or mental disability
that, with any accommodation that may be required by law and that places no
undue burden on the Company, would prevent the Executive from fulfilling the
Executive’s obligations hereunder.  The Executive agrees, if the Company
requests, to submit to reasonable periodic medical examinations by a physician
or physicians designated by, paid for and arranged by the Company.  The
Executive agrees that the examination’s medical report shall be provided to the
Company.

 


9.2                               NO VIOLATION OF OTHER AGREEMENTS


 

The Executive represents that neither the execution nor the performance of this
Agreement by the Executive will violate or conflict in any way with any other
agreement or obligations by which the Executive may be bound.

 


10.                               NONDISCLOSURE; RETURN OF MATERIALS


 


10.1                        NONDISCLOSURE


 

Except as required by the Executive’s employment with the Company, the Executive
will not, at any time during the term of employment by the Company, or at any
time thereafter, directly, indirectly or otherwise, use, communicate, disclose,
disseminate, lecture upon or publish articles relating to any confidential,
proprietary or trade secret information without the prior written consent of the
Company.  The Executive understands that the Company will be relying on this
Agreement in continuing the Executive’s employment, paying the Executive
compensation, granting the Executive any promotions or raises, or entrusting the
Executive with any information that helps the Company compete with others.

 

10

--------------------------------------------------------------------------------



 


10.2                        RETURN OF MATERIALS


 

All documents, records, notebooks, notes, memoranda, drawings or other documents
made or compiled by the Executive at any time, or in the Executive’s possession,
including any and all copies thereof, shall be the property of the Company and
shall be held by the Executive in trust and solely for the benefit of the
Company, and shall be delivered to the Company by the Executive upon termination
of employment or at any other time upon request by the Company.

 


11.                               NOTICE AND CURE OF BREACH


 

Whenever a breach of this Agreement by either party is relied upon as
justification for any action taken by the other party pursuant to any provision
of this Agreement, other than clause (a), (b), (c) or (d) of Section 8.6 hereof,
before such action is taken, the party asserting the breach of this Agreement
shall give the other party at least twenty (20) days’ prior written notice of
the existence and the nature of such breach before taking further action
hereunder and shall give the party purportedly in breach of this Agreement the
opportunity to correct such breach during the twenty (20) day period.

 


12.                               FORM OF NOTICE


 

Every notice required by the terms of this Agreement shall be given in writing
by serving the same upon the party to whom it was addressed personally or by
registered or certified mail, return receipt requested, at the address set forth
below or at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:

 

If to the Executive:

David Karlin

 

[Address]

 

 

 

 

If to the Company:

Poniard Pharmaceuticals, Inc.

 

300 Elliott Avenue West, Suite 500

 

Seattle, Washington 98119

 

Attn: Chief Executive Officer

 

 

With a copy to:

Perkins Coie LLP

 

1201 Third Avenue, 48th Floor

 

Seattle, Washington 98101-3099

 

Attn: James R. Lisbakken

 

Except as set forth in Section 7.4 hereof, if notice is mailed, such notice
shall be effective upon mailing.

 

11

--------------------------------------------------------------------------------


 


13.                               ASSIGNMENT


 

This Agreement is personal to the Executive and shall not be assignable by the
Executive.

 

The Company shall assign to and require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of the Company to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place.  As used in this Agreement, “Company” shall mean Poniard
Pharmaceuticals, Inc. and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law,
or otherwise.  All the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and permitted assigns.

 


14.                               WAIVERS


 

No delay or failure by any party hereto in exercising, protecting or enforcing
any of its rights, titles, interests or remedies hereunder, and no course of
dealing or performance with respect thereto, shall constitute a waiver thereof. 
The express waiver by a party hereto of any right, title, interest or remedy in
a particular instance or circumstance shall not constitute a waiver thereof in
any other instance or circumstance.  All rights and remedies shall be cumulative
and not exclusive of any other rights or remedies.

 


15.                               AMENDMENTS IN WRITING


 

No amendment, modification, waiver, termination or discharge of any provision of
this Agreement, or consent to any departure therefrom by either party hereto,
shall in any event be effective unless the same shall be in writing,
specifically identifying this Agreement and the provision intended to be
amended, modified, waived, terminated or discharged and signed by the Company
and the Executive, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given.  No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and the Executive.

 


16.                               APPLICABLE LAW


 

This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.

 

12

--------------------------------------------------------------------------------



 


17.                               ARBITRATION; ATTORNEYS’ FEES


 

Except in connection with enforcing Section 10 hereof, for which legal and
equitable remedies may be sought in a court of law, any dispute arising under
this Agreement shall be subject to arbitration.  The arbitration proceeding
shall be conducted in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA Rules”) then in effect, conducted by
one arbitrator either mutually agreed upon or selected in accordance with the
AAA Rules.  The arbitration shall be conducted in King County, Washington, under
the jurisdiction of the Seattle office of the American Arbitration Association. 
The arbitrator shall have authority only to interpret and apply the provisions
of this Agreement, and shall have no authority to add to, subtract from or
otherwise modify the terms of this Agreement.  Any demand for arbitration must
be made within sixty (60) days of the event(s) giving rise to the claim that
this Agreement has been breached.  The arbitrator’s decision shall be final and
binding, and each party agrees to be bound to by the arbitrator’s award, subject
only to an appeal therefrom in accordance with the laws of the State of
Washington.  Either party may obtain judgment upon the arbitrator’s award in the
Superior Court of King, County, Washington.

 

If it becomes necessary to pursue or defend any legal proceeding, whether in
arbitration or court, in order to resolve a dispute arising under this
Agreement, the prevailing party in any such proceeding shall be entitled to
recover its reasonable costs and attorneys’ fees.  To the extent necessary to
prevent Executive from being subject to any additional tax pursuant to Code
Section 409A(a)(1)(B), any amounts payable to the Executive pursuant to this
paragraph shall be paid in no event later than the year following the year
during which such costs and fees were incurred.

 


18.                               SEVERABILITY


 

If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law, (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision hereof, and (c) any court or
arbitrator having jurisdiction thereover shall have the power to reform such
provision to the extent necessary for such provision to be enforceable under
applicable law.

 


19.                               ENTIRE AGREEMENT


 

This Agreement supersedes and replaces the Original Agreement, and except as
described in Section 23 hereof, this Agreement constitutes the entire agreement
between the Company and the Executive with respect to the subject matter hereof,
and all prior or contemporaneous oral or written communications, understandings
or agreements between the

 

13

--------------------------------------------------------------------------------


 

Company and the Executive with respect to such subject matter, are hereby
superseded and nullified in their entireties, except that the Proprietary
Information and Invention Agreement between the Company and the Executive shall
continue in full force and effect to the extent not superseded by Section 10
hereof.

 


20.                               WITHHOLDING


 

The Company may withhold from any amounts payable under this Agreement such
federal, state or local taxes as shall be required to be withheld pursuant to
any applicable law or regulation.

 


21.                               409A INTERPRETATION PROVISION


 

The Company intends that this Agreement fully comply with the payout and other
limitations and restrictions imposed under Code Section 409A if and to the
extent such Code Section 409A is otherwise applicable to payments under this
Agreement and such compliance is necessary to avoid the penalties otherwise
imposed under Code Section 409A.  In this connection, the Company and Executive
agree that the payout timing provisions and any other terms of this Agreement
shall be interpreted and deemed modified, if and to the extent necessary, to
comply with the payout and other limitations and restrictions imposed under Code
Section 409A if and to the extent such Code Section 409A is otherwise applicable
to this Agreement and such compliance is necessary to avoid the penalties
otherwise imposed under Code Section 409A.

 


22.                               COUNTERPARTS


 

This Agreement may be executed in counterparts, each of which counterparts shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 


23.                               COORDINATION WITH SEVERANCE AGREEMENT


 

The Severance Agreement that the parties entered into provides for certain forms
of severance and benefit payments in the event of termination of the Executive’s
employment.  This Agreement is in addition to the Severance Agreement and in no
way supersedes or nullifies the Severance Agreement.  Nevertheless, it is
possible that termination of employment by the Company or by the Executive may
fall within the scope of both agreements.  In such event, payments made to the
Executive under Section 8.1 hereof shall be coordinated with payments made to
the Executive under Section 5.1 of the Severance Agreement as follows:

 

(a)                                  Accrued Obligations under this Agreement
shall be paid first, in which case Accrued Obligations need not be paid under
the Severance Agreement;

 

(b)                                 COBRA Continuation under this Agreement
shall be provided first, in which case COBRA Continuation need not be provided
under the Severance Agreement; and

 

14

--------------------------------------------------------------------------------


 

(c)                                  the severance payment required under
Section 8.1(d) hereof shall be paid first, in which case only that portion of
any severance payment required under Section 5.1(c) of the Severance Agreement
that is in excess of the severance payment required under Section 8.1(d) hereof
shall be paid in accordance with the provisions of the Severance Agreement.

 

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.

 

 

 

PONIARD PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ Caroline Loewy

 

 

Name: Caroline Loewy

 

 

Its:  Chief Financial Officer

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ David Karlin

 

Name:  David Karlin

 

15

--------------------------------------------------------------------------------


 

APPENDIX A

 

For purposes of this Agreement, a “Change of Control” shall mean:

 

(a)                                  A “Board Change” that, for purposes of this
Agreement, shall have occurred if a majority (excluding vacant seats) of the
seats on the Board are occupied by individuals who were neither (i) nominated by
a majority of the Incumbent Directors nor (ii) appointed by directors so
nominated.  An “Incumbent Director” is a member of the Board who has been either
(i) nominated by a majority of the directors of the Company then in office or
(ii) appointed by directors so nominated, but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of either
an actual or threatened election contest (as such terms are used in former
Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person (as hereinafter
defined) other than the Board; or

 

(b)                                 The acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
(a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of (i) twenty percent (20%) or more of
either (A) the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”), in the case
of either (A) or (B) of this clause (i), which acquisition is not approved in
advance by a majority of the Incumbent Directors, or (ii) thirty-three percent
(33%) or more of either (A) the Outstanding Company Common Stock or (B) the
Outstanding Company Voting Securities, in the case of either (A) or (B) of this
clause (ii), which acquisition is approved in advance by a majority of the
Incumbent Directors; provided, however, that the following acquisitions shall
not constitute a Change of Control:  (x) any acquisition by the Company, (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(z) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, following such reorganization, merger or consolidation, the
conditions described in clauses (i), (ii) and (iii) of subsection (c) of this
Appendix A are satisfied; or

 

(c)                                  Approval by the shareholders of the Company
of a reorganization, merger or consolidation, in each case, unless, immediately
following such reorganization, merger or consolidation, (i) more than sixty
percent (60%) of, respectively, the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger or consolidation and
the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all the
individuals and entities who were

 

--------------------------------------------------------------------------------


 

the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such
reorganization, merger or consolidation in substantially the same proportion as
their ownership immediately prior to such reorganization, merger or
consolidation of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (ii) no Person (excluding the
Company, any employee benefit plan (or related trust) of the Company or such
corporation resulting from such reorganization, merger or consolidation and any
Person beneficially owning, immediately prior to such reorganization, merger or
consolidation, directly or indirectly, thirty-three percent (33%) or more of the
Outstanding Company Common Stock or the Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, thirty-three
percent (33%) or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such reorganization, merger or
consolidation were the Incumbent Directors at the time of the execution of the
initial agreement providing for such reorganization, merger or consolidation; or

 

(d)                                 Approval by the shareholders of the Company
of (i) a complete liquidation or dissolution of the Company or (ii) the sale or
other disposition of all or substantially all the assets of the Company, other
than to a corporation with respect to which immediately following such sale or
other disposition, (A) more than sixty percent (60%) of, respectively, the then
outstanding shares of common stock of such corporation and the combined voting
power of the then outstanding voting securities of such corporation entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition in substantially the same proportion as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(B) no Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or such corporation and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly,
thirty-three percent (33%) or more of the Outstanding Company Common Stock or
the Outstanding Company Voting Securities, as the case may be) beneficially
owns, directly or indirectly, thirty-three percent (33%) or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors, and (C) at
least a majority of the members of the board of directors of such corporation
were approved by a majority of the Incumbent Directors at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition of the Company’s assets.

 

2

--------------------------------------------------------------------------------